 


110 HRES 1239 IH: Honoring the life of Jacques-Yves Cousteau, explorer, researcher, and pioneer in the field of marine conservation.
U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1239 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2008 
Ms. Ros-Lehtinen (for herself and Mrs. Capps) submitted the following resolution; which was referred to the Committee on Natural Resources 
 
RESOLUTION 
Honoring the life of Jacques-Yves Cousteau, explorer, researcher, and pioneer in the field of marine conservation. 
 
 
Whereas Jacques-Yves Cousteau was born on June 11, 1910, in Saint-Andre-de-Cubzac, France, to Daniel and Elizabeth Cousteau; 
Whereas Jacques Cousteau in 1930, after having made his preparatory studies at the College Stanislas in Paris, entered the Naval Academy in Brest and became an officer gunner; 
Whereas after serving in World War II for the French Army, he was decorated with the Legion of Honor, France’s highest honor; 
Whereas in 1950, Jacques Cousteau founded the French Oceanographical Campaigns (COF), and he leased a ship called Calypso and equipped her as a mobile laboratory for field research and as a support base for diving and filming where he traversed the most interesting seas of the planet as well as big and small rivers; 
Whereas from 1952 to 1953, Jacques Cousteau took the Calypso to the Red Sea and shot the first color footage ever taken at a depth of 150 feet, for a documentary titled The Silent World; 
Whereas The Silent World was made using skin-diving gear Cousteau invented with engineer Emile Gagnan in 1943, freeing divers from heavy helmets and allowing them to be free and weightless as if in space; 
Whereas in 1956, The Silent World won the top award at the Cannes Film Festival and the Academy Award for Best Documentary Feature in the United States; 
Whereas in 1973, Jacques Cousteau, with his two sons Jean Michele and Philippe and Frederick Hyman, created the Cousteau Society for the Protection of Ocean Life, today boasting a membership of over 360,000 people; 
Whereas in 1977, Jacques Cousteau and Peter Scott were awarded the United Nations International Environment prize; 
Whereas in 1977, the Cousteau Odyssey series premiered on PBS and 7 years later, the Cousteau Amazon series premiered on television; 
Whereas in 1985, Jacques Cousteau received the Presidential Medal of Freedom by President Ronald Reagan; 
Whereas throughout all of his voyages, Jacques Cousteau produced over 120 films and authored or contributed to roughly 50 books; and 
Whereas Jacques Cousteau passed away in Paris on June 25, 1997, after spending a lifetime of 87 years inventing, exploring, and storytelling: Now, therefore, be it 
 
That the House of Representatives honors the life, achievements, and distinguished career of Jacques Cousteau, explorer, researcher, and pioneer in the field of marine conservation. 
 
